DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 1-16 and 20-22 are pending in the application.  Claims 17-19 have been cancelled.  Claims 21 and 22 have been added.
Amendments to the claims 2, 4-8, 10-12, and 16, filed on 1 February 2021, have been entered in the above-identified application.

Answers to Applicants' Arguments
Applicants' arguments in the response filed 1 February 2021, regarding the claim objections made of record, have been fully considered and are deemed persuasive.  The objections have been withdrawn in view of applicants' arguments and amendments to the claims.

Applicants' arguments in the response filed 1 February 2021, regarding the 35 U.S.C. §112 rejections made of record, have been fully considered and are deemed persuasive.  The rejections have been withdrawn in view of applicants' arguments and amendments to the claims.

Applicants' arguments in the response filed 1 February 2021, regarding the 35 U.S.C. §102 and §103 rejections made of record, have been fully considered but are deemed unpersuasive.
Applicants argue that the alleged track O'Kell is a rigid structure that has to be cut to manageable lengths, and that the track is not "pliable".  Applicants go on to recite in their argument that "pliable" means that "the track can be rolled and stored in a rolled condition without springing back to a flat condition", and that the track of O'Kell is completely silent to the track being pliable as claimed.  The examiner respectfully disagrees.  Applicants recite a clear definition of pliable in paragraph [0017] of the instant specification, "It will be understood that pliable means that the material of the track of housing is supple enough to bend freely or repeatedly without breaking."  Whereas the recitation on [0021] of,
It will be appreciated that the material utilised for the track may be such that the track is flexible and pliable, i.e., that it can for example be rolled and stored in a rolled condition without springing back to a flat condition.

is not a definition for "pliable" but rather an example or exemplary embodiment of the claimed invention.  The prior art of O'Kell teaches that photoluminescent (PL) guide, comprising a housing and PL insert, can be straight, curved, bent, or any other shape as to adapt the emergency lighting system to the layout of a vehicle (figure 1, [0027], [0033], and [0036]-[0037] of O'Kell).  O'Kell also teaches the materials and thickness of the elements forming the PL insert of the PL guide are to be relatively flexible, as to be wrapped or wound into a roll for storage (figure 1, [0033], [0036]-[0037], and [0044] of O'Kell).  As such, the PL guide (and by extension the housing) is considered to be flexible enough as to be considered "pliable".  In the instant case, if applicants intend to See MPEP §2145(I).
Applicants further argue that the prior art does not teach that "the flexible track is flexible and pliable so that the track as a whole can be rolled, which can, advantageously, reduce the storage footprint of the system", and that "the track can be unrolled down an aisle of an aircraft providing an extensive length of track without any joints between adjacent track sections".  The examiner respectfully disagrees.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., "the flexible track is flexible and pliable so that the track as a whole can be rolled, which can, advantageously, reduce the storage footprint of the system" and "the track can be unrolled down an aisle of an aircraft providing an extensive length of track without any joints between adjacent track sections") are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, in light of applicants' arguments, the rejections made over O'Kell, O'Kell in view of Bodle, O'Kell in view of Pitman, O'Kell in view of Stokes, and O'Kell in view of Kawasato are still valid.



New and Repeated Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Objections
Claims 8, 21, and 22 are objected to because of the following informalities:
With Regards to Claim 8:  Claim 8 recites "a colour output from photoluminescent material" on line 3, which appears to be a typographical error; recommend correcting this to read as "a colour output from a photoluminescent material".
With Regards to Claim 21:  Claim 21 recites "a radius of 1m or less, wherein the flexible track has a length of at least 2m, and" on lines 4 to 5; for consistency, recommend correcting this to read as "a radius of 1 meter[[1m]] or less, wherein the flexible track has a length of at least 2 meters[[2m]], and"
With Regards to Claim 22:  Claim 22 recites "a radius of 1m or less, wherein the flexible track has a length of at least 2m, and" on lines 4 to 5; for consistency, recommend correcting this to read as "a radius of 1 meter[[1m]] or less, wherein the flexible track has a length of at least 2 meters[[2m]], and"
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
With Regards to Claims 21 and 22:  Claims 21 and 22 both recite on line 2 that "the flexible track being adapted to be secured to a floor surface of an aircraft".  The language of "being adapted to be secured" renders the claim indefinite, in that a person of ordinary skill in the art would not be appraised as to the scope of the claimed invention.  (In the instant case, it is unclear as to how the flexible track is "being adapted" as to be securable.)  Furthermore, it is unclear if "a floor surface of an aircraft" is intended to be claimed as part of the invention.  For the purpose of examination, the limitation will be treated as functional language, as it does not impart any structural limitation to the claimed invention.
With Regards to Claim 22:  Claim 22 recites the limitation "the material of the flexible track" in lines 5 to 6.  There is insufficient antecedent basis for this limitation in the claim.
With Regards to Claim 22:  Claim 22 recites the limitation "wherein the flexible track is pliable such that the material of the flexible track is supple such that the flexible track can bend freely without breaking" on lines 5 to 6.  As written the language of the claim is confusing and renders the claim indefinite.  (In the instant case, it is unclear how the "flexible track" being "pliable" would render the "material of the flexible track" to be "supple".)  For the purpose of examination, the claim will be interpreted to read as "wherein the flexible track comprises a supple materialis pliable and can bend freely without breaking"

Claim Rejections - 35 USC § 102
Claims 1, 2, 4, 6, 7, 10, 12, 13, and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O'Kell et al. (US 2014/0293617 A1).
Regarding Claims 1, 20, 21, and 22:  O'Kell teaches a photoluminescent (PL) guide (ref. #1) for an emergency lighting system for aircraft, the PL guide including an outer housing (ref. #3) and a PL insert (ref. #5) received within the housing (figure 1, [0033], and [0036]-[0037] of O'Kell).  O'Kell also teaches that the PL insert includes a base element (ref. #5a), a PL element (ref. #5b), and a cap element (ref. #5c), and that the PL element includes one or more layers of a polymeric material with one or more of the layers containing a PL material (figure 1 and [0041]-[0042] of O'Kell).  It is also taught by O'Kell that the materials and thickness of the elements forming the insert can be chosen so that the insert is relatively flexible, as to be wrapped or wound into a roll for storage ([0044] of O'Kell).  O'Kell further teaches that the PL guide can have a pre-determined (e.g. uniform) length (e.g. one or two meter length) ([0049] of O'Kell).  It is further taught by O'Kell that the PL guides can be straight, curved, bent, or any other shape as to adapt to the emergency lighting system to the layout of a vehicle ([0027] of O'Kell).  Specifically, O'Kell provides for --a photoluminescent aircraft floor path marking system comprising a flexible track having a housing incorporating a flexible, pliable, photoluminescent portion, wherein the track is bendable, wherein the track has a length of at least 2 meters, and wherein the track is pliable such that it can retain a rolled or bent radius-- {instant claim 1}, --an aircraft having a cabin with a photoluminescent floor path marking system installed in the aircraft cabin, wherein the photoluminescent aircraft floor path marking system comprises: a flexible track having a housing incorporating a flexible, pliable, photoluminescent portion, wherein: the track is bendable; the track has a length of at least 2 meters; and the track is pliable such that it can retain a rolled or bent radius-- {instant claim 20}, --a photoluminescent aircraft floor path marking system comprising at least a flexible track, the flexible track being adapted to be secured to a floor surface of an aircraft, the flexible track comprising a flexible housing incorporating a flexible, pliable, photoluminescent portion, wherein the flexible track has a length of at least 2 meters, and wherein the flexible track is pliable such that it can retain a rolled or bent radius-- {instant claim 21}, and --a photoluminescent aircraft floor path marking system comprising at least a flexible track, the flexible track being adapted to be secured to a floor surface of an aircraft, the flexible track comprising a flexible housing incorporating a flexible, pliable, photoluminescent portion, wherein the flexible track has a length of at least 2 meters, and wherein the flexible track comprises a supple material such that the flexible track is pliable and can bend freely without breaking and the track can retain a rolled or bent radius-- {instant claim 22}.
O'Kell does not explicitly teach that --the track is bendable to a radius of 1 meter or less-- {instant claims 1, 20, 21, and 22}.  However, the marking system taught by O'Kell has the same structure and materials as applicants (e.g. a flexible track having a housing incorporating a flexible, pliable, PL portion; see (figure 1, [0033], [0036]-[0037], [0041]-[0042], [0044], and [0049]) of O'Kell and ([0006], [0007], [0017], [0027], [0029], [0030], and [0036]) of the instant specification).  Therefore, the marking system of O'Kell inherently possesses a flexible track that is --bendable to a radius of 1 meter or less-- as claimed.
Regarding Claim 2:  O'Kell teaches the claimed marking system, but does not explicitly recite that --the flexible track is bendable to a radius in the range of from 0.01 to 1.0 meters--.  However, the marking system taught by O'Kell has the same structure and materials as applicants (e.g. a flexible track having a housing incorporating a flexible, pliable, PL portion; see (figure 1, [0033], [0036]-[0037], [0041]-[0042], [0044], and [0049]) of O'Kell and ([0006], [0007], [0017], [0027], [0029], [0030], and [0036]) of the instant specification).  Therefore, it is the decision of the examiner that the marking system of O'Kell inherently possesses a flexible track that is --bendable to a radius in the range of from 0.01 to 1.0 meters-- as claimed.
Regarding Claim 4:  O'Kell teaches that the flexible floor path marking system further comprises a flexible protective layer (ref. #5c, "cap element") (figure 1 and [0041] of O'Kell); and/or the flexible photoluminescent material comprises a flexible substrate ([0042] of O'Kell).
Regarding Claim 6:  O'Kell teaches that the photoluminescent portion is provided in the form of a strip, and strips of the photoluminescent portion are inserted into the housing (figure 1, [0037], [0041]-[0042], and [0047] of O'Kell).
Regarding Claim 7:  O'Kell teaches that the photoluminescent portion is co-extruded or embedded within the flexible track (figure 1 and [0037] of O'Kell).
Regarding Claim 10:  O'Kell teaches a colour that is incorporated into a covering (ref. #5c, "cap element") for the photoluminescent portion (figure 1, [0041], and [0042] of O'Kell
Regarding Claim 12:  O'Kell teaches that the flexible floor path marking system comprises a flexible protective layer (ref. #5c, "cap element") and the protective layer extends over the photoluminescent portion (figure 1 and [0041] of O'Kell).
Regarding Claim 13:  O'Kell teaches that the protective layer is transparent or at least partially transparent to light transmission in the range of from 300 nanometers to 750 nanometers (figure 1 and [0041] of O'Kell).  (In the instant case, the range of 300 nm to 750 nm is well-known to be the visible light spectrum, in that the marking system of O'Kell teaches that the PL material is visible ([0004] of O'Kell), then the protective layer ("cap element") which can receive and emit light there through ([0014] of O'Kell) is transparent to the specified light wavelength.)

Claim Rejections - 35 USC § 103
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over O'Kell et al. (US 2014/0293617 A1) as applied to claim 1 above.
Regarding Claim 3:  O'Kell discloses the claimed marking system, but fails to explicitly recite that --the flexible track is provided in lengths of greater than 3 meters--.  It would have been obvious to have increased the length of the flexible track to be greater than 3 meters, since such a modification would have involved a mere change in the size of the track.  A change in size is generally recognized as being within the level of ordinary skill in the art.  See MPEP §2144.04(IV)(A).

Claims 8, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over O'Kell et al. (US 2014/0293617 A1) as applied to claim 1 above, and further in view of Bodle (US 5,961,072 A).
O'Kell is relied upon as described above.
Regarding Claim 8:  O'Kell discloses the claimed marking system, but fails to disclose that the marker system further comprises --a film arranged to shift the perceived colour of a colour output from a photoluminescent material in the photoluminescent portion--.
Bodle discloses an emergency lighting system comprising a transparent cover, a photoluminescent (PL) member as a flexible strip, and a base member ([Col. 1: li. 62 to Col. 2: li. 17] of Bodle).  Bodle also discloses a UV protecting layer as a strip on the PL strip, and that the UV protecting layer can be used to change the color of the light emitted from the PL strip ([Col. 2: li. 46-67] of Bodle).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the UV protecting layer of Bodle with the marking system disclosed by O'Kell in order to have --a film arranged to shift the perceived colour of a colour output from a photoluminescent material in the photoluminescent portion--.  One of ordinary skill in the art would have been motivated to have incorporated the UV protecting layer of Bodle with the marking system disclosed by O'Kell, from the stand-point of changing the color of light emitted from the PL strip ([Col. 2: li. 65-67] of Bodle).
Regarding Claim 9:  O'Kell teaches that the film is co-extruded with the photoluminescent material ([Col. 2: li. 15-17] of Bodle
Regarding Claim 16:  O'Kell discloses the claimed marking system, but does not disclose that --the flexible track further comprises at least one over carpet wing--.
Bodle discloses an emergency lighting system comprising a transparent cover, a photoluminescent (PL) member as a flexible strip, and a base member ([Col. 1: li. 62 to Col. 2: li. 17] of Bodle).  Bodle also discloses that the cover can have ramped or sloping portions (ref. #28 and #30; which are considered equivalent to the claimed "over carpet wings").
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the sloping portions of Bodle with the marking system disclosed by O'Kell in order to have --the flexible track further comprises at least one over carpet wing--.  One of ordinary skill in the art would have been motivated to have incorporated the sloping portions of Bodle with the marking system disclosed by O'Kell, from the stand-point of making it easier to roll a trolley over the track and reducing the chance of someone tripping over the track ([Col. 7: li. 24-27] of Bodle).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over O'Kell et al. (US 2014/0293617 A1) as applied to claim 1 above, and further in view of Pitman et al. (US 5,724,909 A).
O'Kell is relied upon as described above.
Regarding Claim 5:  O'Kell discloses the marking system, but fails to disclose that the track comprises --a material selected from the group consisting of a rubber, a silicone, a thermoplastic polyurethane, a thermoplastic polyurethane, and a thermoplastic elastomer (TPE)
Pitman discloses a pathway marking system that comprises a relatively flexible support member (ref. #5) and photoluminescent material (ref. #6), and that the support member can be made of rubber (figure 1, [Col. 6: li. 47-56 and 60-64] of Pitman).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the material of the support member of Pitman as the material of the track of the marking system disclosed by O'Kell in order to have --a material selected from the group consisting of a rubber--.  One of ordinary skill in the art would have been motivated to have incorporated the material of the support member of Pitman as the material of the track of the marking system disclosed by O'Kell, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over O'Kell et al. (US 2014/0293617 A1) as applied to claim 1 above, and further in view of Stokes et al. (US 2007/0097664 A1).
O'Kell is relied upon as described above.
Regarding Claim 11:  O'Kell discloses that the photoluminescent portion comprises pigments, the pigments comprising strontium aluminate with a dopant ([0008] and [0042] of O'Kell), but fails to disclose strontium aluminate --doped with at least one of europium or dysprosium--.
Stokes discloses a photoluminescent material comprising strontium aluminate activated with a dopant of europium ([0007] of Stokes
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the dopant of Stokes as the dopant disclosed by O'Kell in order to have strontium aluminate --doped with at least one of europium or dysprosium--.  One of ordinary skill in the art would have been motivated to have incorporated the dopant of Stokes as the dopant disclosed by O'Kell, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over O'Kell et al. (US 2014/0293617 A1) as applied to claim 1 above, and further in view of Kawasato et al. (US 2003/0049456 A1).
O'Kell is relied upon as described above.
Regarding Claim 14:  O'Kell teaches the claimed marking system having a protective layer, but fails to disclose that --the protective layer is self-healing--.
Kawasato discloses an optical film that comprises a color tone correction layer (A), a transparent resin layer (B) having a self-healing property and an ultraviolet ray absorption property, provided on the color tone correction layer (A), and an antireflection layer (C) provided on the transparent resin layer (B) (figure 1 and [0014]-[0019] of Kawasato).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the optical film of Kawasato as the protective layer of the marking system disclosed by O'Kell in order to have --the protective layer be self-healing--.  One of ordinary skill in the art would have been motivated to have [0012] of Kawasato).
Regarding Claim 15:  O'Kell in view of Kawasato discloses that the protective layer comprises polyurethane ([0032] of Kawasato).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781                                                                                                                                                                                                        
/David Sample/Primary Examiner, Art Unit 1784